     Case 6:19-cv-01136-EFM-GEB Document 86 Filed 09/15/20 Page 1 of 32




                   IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF KANSAS

STEPHEN M. VANCE, in his capacity )
as Trustee of the Stephen M. Vance)
Revocable Trust dated October 9, 2017
                                  )
derivatively on behalf of         )
Broce Manufacturing Co., Inc.,    )
                                  )
                    Plaintiff,    )
                                  )
v.                                )                     Case No. 19-1136-EFM-GEB
                                  )
ALAN B. VANCE, TERI V. HUBBELING, )
MICHAEL F. HUBBELING,             )
JULIE B. VANCE,                   )
WALDON EQUIPMENT, LLC, and        )
BROCE MANUFACTURING CO. INC.,     )
Nominal Defendant ,               )
                                  )
                    Defendants.   )
                                  )


                           MEMORANDUM AND ORDER

      This matter is before the Court on Plaintiff’s Motion to Disqualify Counsel (ECF

No. 48). After careful review of the briefings and attached exhibits, the Court GRANTS

in part and DENIES in part Plaintiff’s Motion. As explained below, the Court grants

Plaintiff’s request to disqualify the law firms of Foulston Siefkin LLP and Lewis Brisbois

Bisgaard & Smith LLP from representing Broce Manufacturing Co, Inc. in this derivative

shareholder action, but denies Plaintiff’s request for the Court to appoint new counsel.

Broce Manufacturing Co., Inc., for the reasons stated herein, will be allowed to select its

own—albeit independent—counsel.



                                            1
     Case 6:19-cv-01136-EFM-GEB Document 86 Filed 09/15/20 Page 2 of 32




I.        Background1

          A.      Plaintiff’s Original Complaint

          Plaintiff Stephen M. Vance, a shareholder of Broce Manufacturing Co., Inc.

(“Broce”), filed this Verified Shareholder Derivative Complaint on May 22, 2019. He

included Broce as a nominal defendant for the purposes of the derivative claims asserted

in the Complaint. He files this lawsuit to enforce rights he alleges Broce has failed to

enforce against the individual Defendants, who, as explained in the paragraph below,

comprise the directors and officers of Broce.

          A review of the relationships between the parties is helpful to understanding the

issues.        Defendant Alan Vance is Plaintiff’s brother, and an officer, director and

shareholder of Broce. As an officer, he serves as Broce’s President and Chief Executive

Officer. Defendant Julie Vance is Alan’s wife. She is a shareholder and director of Broce,

but not an officer. Defendant Teri Hubbeling is Plaintiff’s sister. She is a shareholder,

officer, and a director of Broce. As an officer, she serves as Broce’s Secretary and

Treasurer. Defendant Michael Hubbeling is Teri’s husband, and is a shareholder and

director of Broce, but not an officer. Although Plaintiff is a shareholder of Broce, as stated

above, he is not a director or an officer. At the time of the filing of the initial Complaint,




1
  Unless otherwise indicated, the information recited in this section is taken from the pleadings
(Complaint, ECF No. 1; Amended Complaint, ECF No. 38; Answers, ECF Nos. 14, 15; Answers
to Amended Complaint, ECF Nos. 45, 51), and from the parties' briefs regarding Plaintiffs’ Motion
to Disqualify Counsel (ECF Nos. 48, 60, 64, 69, 71, 76, 81). This background information should
not be construed as judicial findings or factual determinations.
                                               2
        Case 6:19-cv-01136-EFM-GEB Document 86 Filed 09/15/20 Page 3 of 32




Defendant Waldon Equipment, LLC was wholly-owned and controlled by Defendant Alan

Vance (“Alan”).

         Broce was established in 1963 by the Vance siblings’ grandfather. Since its

inception, Broce has produced self-propelled pavement sweepers for use in the road

construction and paving industries and in other industrial applications. Its products are

marketed by a network of dealers around the United States and in several foreign countries

as “the Broce Broom.”

         In the Complaint, Plaintiff allege multiple claims: 1) the individual Defendants

breached their duties of loyalty and care owed to Broce as directors of the company

(hereinafter referred to as the “Defendant Directors”); 2) unjust enrichment; 3) corporate

waste and conspiracy; 4) aiding and abetting; and 5) oppressive concerted action against

the Defendant Directors. A majority of Plaintiff’s allegations stem from Alan’s 2012

purchase of Waldon, which Plaintiff describes as a struggling Oklahoma heavy equipment

manufacturer. The Complaint alleges the Defendant Directors breached their fiduciary

duties of loyalty and care through “acts and omissions [that] have systematically shifted

and bled corporate opportunities, intellectual property, good will and other value out of

Broce Manufacturing to Alan’s company, Waldon Equipment, for inadequate

consideration or no consideration.”2 Below is a condensed summary of the allegations set

forth in the Complaint as relevant to the instant Motion.




2
    Compl., ECF No. 1, ¶ 13.
                                             3
     Case 6:19-cv-01136-EFM-GEB Document 86 Filed 09/15/20 Page 4 of 32




       According to Plaintiff, after Alan purchased Waldon in 2012, he began trading on

Broce’s name and good standing by falsely representing to the market that Waldon was

associated or in a partnership with Broce. Plaintiff states due to Broce’s favorable

reputation in the marketplace due to its 50 years of experience, these false statements and

misrepresentations boosted Waldon’s reputation and value at the expense of Broce, which

in turn benefitted Alan without any compensation flowing back to Broce.

       In 2014, Plaintiff alleges Alan caused Broce and Waldon to enter into a

confidentiality agreement, wherein Waldon gained access to Broce’s intellectual property

for no consideration and without allowing Broce reciprocal access to any of Waldon’s own

trade secrets or intellectual property. Plaintiff claims in 2015, with no governing written

agreement, Alan shifted the manufacturing of Broce’s three-wheeled sweeper, the BB250,

from Broce’s facility to Waldon’s facility.

       Plaintiff charges this allowed Alan to enable Waldon to access Broce’s trade secrets

and designs such that Waldon reversed-engineered the BB250 so as to create a lower-cost

and competing three-wheeled road broom, the BW260. According to Plaintiff, this caused

Waldon to breach its confidentiality agreement with Broce, but no action was ever taken

by Broce to enforce its rights under the agreement. Plaintiff alleges Alan then caused Broce

to buy the BW260s manufactured by Waldon, and then re-sell them through Broce’s

established network of dealers. Plaintiff alleges Waldon has never incurred the cost of

establishing and maintaining a dealer network, and never paid a dealer commission for

selling a BW260 to a customer. These burdens, along with others, remained with Broce,

causing Broce to make little to no profit on the sales of the BW260.

                                              4
     Case 6:19-cv-01136-EFM-GEB Document 86 Filed 09/15/20 Page 5 of 32




      Plaintiff maintains only later in September 2018, and at his own insistence, did

Broce and Waldon enter into a written agreement. Plaintiff alleges that when Alan

demanded Waldon be paid $500,000 before it would sign the agreement, the other

Directors acquiesced to his demand, and eventually paid Waldon $460,000 for alleged

“design” and other “rights” associated with the BW260.

      Plaintiff contends he has attempted on multiple occasions to persuade the Directors

to take action to remedy the above matters, including making 13 motions at a March 26,

2019 shareholders meeting, but was voted against by the Defendant Directors regarding all

motions but one. Thus, Plaintiff filed this Complaint a few months later.

      B.        Activity Between Filing of the Complaint and December 2019 Mediation

      On June 6, 2019, Jay Fowler of the law firm of Foulston Siefkin LLP (“Foulston”)

entered his appearance on behalf of the Defendant Directors and Broce (collectively

referred to herein as the “Broce Defendants”).3 On July 15, 2019, Alan Rupe and Jeremy

Schrag of Lewis Brisbois Bisgaard & Smith, LLP (“Lewis Brisbois”) and Mr. Fowler

answered the Complaint on behalf of the Broce Defendants by generally denying any

wrongdoing.4 The Court held a scheduling conference on October 7, 2019 wherein the

parties agreed to complete mediation by December 20, 2019.5 The parties also agreed to

exchange the documents listed in their Fed. R. Civ. P. 26(a)(1) initial disclosures by

October 16, 2019 and to exchange amended initial disclosures by October 25, 2019.6 The


3
  ECF No. 5.
4
  ECF No. 15.
5
  ECF No. 25
6
  Id.
                                            5
     Case 6:19-cv-01136-EFM-GEB Document 86 Filed 09/15/20 Page 6 of 32




parties mediated on December 17, 2019, but were unable to reach a settlement.7 The docket

does not show any formal discovery requests or depositions being completed between the

time of the scheduling conference and mediation.

       C.     Broce Buys Waldon in December of 2019

       On December 5, 2019, in a supplemental initial disclosure, Broce produced to

Plaintiff the Minutes of a December 3, 2019 Special Meeting of the Board of Directors of

Broce Manufacturing.8 The minutes show Mr. Fowler and Trent Byquist of Foulston were

present as invited guests and counsel for Broce. During the meeting, the Directors—with

Alan and his wife Julie abstaining—voted to purchase Waldon’s assets for millions of

dollars.9

       While the parties were engaged in the mediation on December 17, 2019, Broce made

another supplemental disclosure, producing the Asset Purchase Agreement (“APA”)

between Broce, as buyer, and Waldon, Vance Holdings, LLC, Alan, and Julie, as sellers.10

Although Plaintiff is unaware of who authored the APA, Mr. Fowler and Mr. Schrag

disclosed they had multiple conversations with the Directors related to the APA in late

November and December 2019.11 In their response brief, the Broce Defendants state, for

purposes of preparing the transaction documents, Foulston represented Broce and Alan

retained separate counsel for himself and Waldon.12


7
  ECF No. 29.
8
  ECF No. 60 at 7; ECF No. 60-10; see also ECF No. 69 at 5.
9
  ECF No. 60 at 7; ECF No. 60-10.
10
   ECF No. 60 at 7.
11
   ECF No. 60 at 7; ECF No. 60-11 at 5-8.
12
   ECF No. 69 at 18.
                                              6
     Case 6:19-cv-01136-EFM-GEB Document 86 Filed 09/15/20 Page 7 of 32




       Plaintiff claims the Defendant Directors, apparently with the aid of Foulston and

Lewis Brisbois, reworked the APA in late December of 2019.13 According to Plaintiff,

Broce is no longer merely buying assets from Alan, but is also assuming Waldon’s

liabilities.14 At closing, Plaintiff claims Alan will receive a substantial amount of cash,

while also unloading a substantial amount in debt onto Broce, making the deal even more

lucrative for Alan.15

       On February 11, 2020, Broce held its annual shareholder meeting.16 Attorney

William R. Wood II of Foulston “was present as counsel to Teri Vance Hubbeling and

Alan Vance” and acted as parliamentarian of the meeting.17 During the meeting, Plaintiff

moved to have the Waldon transaction investigated, and if necessary, a lawsuit filed against

the Defendant Directors for any breach of fiduciary duty, but the remaining shareholders

rejected this motion.18

       D.     Plaintiff Amends the Complaint and Seeks Disqualification of Broce’s
              Counsel

       On February 6, 2020, Plaintiff filed an Unopposed Motion for Leave to File First

Amended Complaint to add allegations of self-dealing and breach of duty of loyalty related

to Broce’s purchase of Waldon’s assets.19 The Court granted Plaintiff’s Motion, and

Plaintiff filed his First Amended Verified Shareholder Derivative Complaint on February



13
   ECF No. 60 at 8.
14
   Id.
15
   Id.
16
   ECF No. 60-13.
17
   Id.
18
   Id.
19
   ECF No. 35.
                                             7
      Case 6:19-cv-01136-EFM-GEB Document 86 Filed 09/15/20 Page 8 of 32




24, 2020.20 On March 23, 2020, Broce and the Defendant Directors filed an Answer,

denying any wrongdoing.21

       Plaintiff states he became concerned about the dual representation by Foulston and

Lewis Brisbois of the Defendant Directors and Broce, particularly given what Plaintiff

views as the monumental event of Broce’s purchase of Waldon’s assets/liabilities and

Foulston’s role in the transaction in December of 2019.22 Therefore, On February 26, 2020,

Plaintiff’s counsel sent a letter to Foulston and Lewis Brisbois requesting the law firms

withdraw from representing Broce in this case due to a conflict of interest.23 Foulston and

Lewis Brisbois responded on March 6, 2020 denying any disqualifying conflict of interest

and claiming Plaintiff waived his right to seek disqualification.24 In response, Plaintiff

filed the present Motion to disqualify the law firms from representing Broce, and, as a

remedy, asked the Court to select independent counsel for Broce.

       The Court addresses each of the following issues in turn: (1) the waiver argument,

(2) the issue of disqualification itself, and (3) Plaintiff’s request for court-appointed counsel

for Defendants.

II.    Waiver of Right to Bring Disqualification Motion

       As a threshold issue, Defendants contend Plaintiff waived his right to address these

questions.




20
   ECF No. 38.
21
   ECF No. 51.
22
   ECF No. 60 at 8.
23
   ECF No. 60-14.
24
   ECF No. 60-15.
                                               8
        Case 6:19-cv-01136-EFM-GEB Document 86 Filed 09/15/20 Page 9 of 32




         A.     Parties’ Arguments - Waiver

         The Broce Defendants argue Plaintiff waived his right to file the disqualification

motion based on unjustified delay, unfair prejudice, and use of the motion as a litigation

tactic. The Broce Defendants contend Plaintiff knew of Foulston’s and Lewis Brisbois’

dual representation of the Defendant Directors and Broce by at least May of 2019, but

failed to file the disqualification motion until ten months later in March 2020. Thus, the

Broce Defendants argue Plaintiff should have been aware of the conflict immediately after

the filing of his Complaint in May of 2019 because Plaintiff asked Foulston to accept

service on behalf of Broce and the Defendant Directors.25 According to the Broce

Defendants, inviting Foulston to accept service of process, and then arguing Foulston,

having done so, is disqualified, is a “gotcha” that is clearly prejudicial and shows Plaintiff’s

true motivations in the litigation.26

         The Broce Defendants further argue the work their counsel put into this litigation

shows unfair prejudice because new counsel would have to duplicate any such effort. The

Broce Defendants state the parties have exchanged written discovery, including more than

10,000 pages of documents, and participated in mediation, which required Foulston and

Lewis Brisbois to thoroughly review the facts and law and draft an extensive mediation

submission setting forth the Broce Defendants’ position. The Defendants also assert

Plaintiff sent his first demand letter on November 2, 2018. During the following six months

leading up to the Complaint, Plaintiff made numerous requests for information from the


25
     ECF No. 69 at 23.
26
     Id.
                                               9
       Case 6:19-cv-01136-EFM-GEB Document 86 Filed 09/15/20 Page 10 of 32




Broce Defendants and received detailed responses in return, which included explaining the

Broce Defendants’ position and conducting pre-complaint discovery.             The Broce

Defendants insist the Court should consider this in its prejudice analysis because counsel

spent significant time during this period learning the facts of the case and developing a

strategy.

         Plaintiff argues he was not unduly delayed in filing the disqualification motion

because he only became aware of the serious nature of the alleged conflict in December of

2019 when the details of the purchase of Waldon, and Foulston’s and Lewis Brisbois’

involvement in the same, were disclosed to him. In this regard, Plaintiff argues the APA

and Amended APA “radically altered the landscape of this dispute” and made “molten for

Foulston and Lewis Brisbois the ethical conflict that had been smoldering in the many days

before.”27

         Specifically, Plaintiff maintains it was in December 2019 when he learned for the

first time Foulston was advising Broce as “counsel for the corporation” in a way that

facilitated Alan’s alleged self-dealing regarding the Waldon transaction. Plaintiff argues

the APA was only disclosed to him at the December 17, 2009 mediation, which was also

the day it was executed. Plaintiff asserts in Broce’s discovery responses, served on

February 21, 2020, Plaintiff learned Foulston and Lewis Brisbois engaged in multiple

discussions with the Directors regarding the APA. Five days later, Plaintiff’s counsel sent

a letter asking the firms to withdraw. Thus, Plaintiff argues he acted promptly after



27
     ECF No. 60 at 19.
                                             10
     Case 6:19-cv-01136-EFM-GEB Document 86 Filed 09/15/20 Page 11 of 32




discovering Foulston and Lewis Brisbois had counseled both Broce and Alan’s alleged

self-dealing.

       Plaintiff further argues even if the Court does find some delay on his part, such delay

is not dispositive of the issue. Plaintiff insists the sum of the case activity between the time

Plaintiff filed this action and December 17, 2019, when he received a copy of the APA,

was the following: the Broce Defendants answered, and the parties made their initial

disclosures, participated in a scheduling conference, and a mediation. Thus, Plaintiff

argues because only minimal case activity had occurred and because this case remains in

its early stages (written discovery is on-going and no depositions have occurred), any

prejudice to the Broce Defendants is negligible.

       Additionally, Plaintiff argues the Broce Defendants’ perceived prejudice is lessened

because Foulston and Lewis Brisbois will continue to represent the Defendant Directors as

this case proceeds. Also, Plaintiff states the legal work counsel represents they did would

have had to been done as counsel for the Defendant Directors, regardless of whether they

represented Broce, and there is nothing they will have to redo as counsel for the Defendant

Directors only. Plaintiff asserts the work required at this point is what Foulston and Lewis

Brisbois have not done, which is to look at the Waldon transactions objectively, and

through the lens of the interest of Broce, and not the interest of Alan or the other Defendant

Directors.




                                              11
     Case 6:19-cv-01136-EFM-GEB Document 86 Filed 09/15/20 Page 12 of 32




       B.      Legal Standard – Waiver

       An unjustified delay in filing a motion to disqualify can be sufficient grounds for

denying the request.28 Litigants “may not delay filing a motion to disqualify in order to

use the motion later as a tool to deprive his opponent of counsel of his choice after

substantial preparation of the case has been completed.”29 Factors a court should consider

in determining whether the moving party has waived its right to object to the opposing

party’s counsel include: (1) the length of the delay in bringing a motion to disqualify, (2)

when the movant learned of the conflict, (3) whether the movant was represented by

counsel during the delay, (4) why the delay occurred, (5) whether disqualification would

result in prejudice to the nonmoving party, and (6) whether the motion was delayed for

tactical reasons.30

       C.      Discussion – Waiver

       In considering the factors set forth above, the Court does not find Plaintiff’s

disqualification motion to be unreasonably delayed such that the motion should be denied.

The Court finds Plaintiff knew of Foulston and Lewis Brisbois’ dual representation since

at least July of 2019 when both firms entered an appearance and filed a joint Answer on

behalf of Broce and the Defendant Directors.31 However, the Court finds Plaintiff did not




28
   Coffeyville Res. Ref. & Mktg. v. Liberty Surplus Ins. Corp., 261 F.R.D. 586, 589 (D. Kan. 2009).
29
   Id.
30
   Layne Christensen Co. v. Purolite Co., No. 09-2381-JWL-GLR, 2011 WL 1113543, at *17 (D.
Kan. Mar. 24, 2011).
31
   ECF Nos. 5 and 15.
                                                12
     Case 6:19-cv-01136-EFM-GEB Document 86 Filed 09/15/20 Page 13 of 32




became aware this dual representation was potentially disqualifying in nature until

December of 2019.

       On or around December 5, 2019, as part of a supplementation of initial disclosures,

Broce produced to Plaintiff minutes from a December 3, 2019 board of directors meeting

where Foulston was present as counsel for Broce.32 Those minutes disclose the Defendant

Directors (with Alan and Julie abstaining due to their interest in Waldon) voted to purchase

Waldon for a substantial amount of money.33 During the December 17, 2019 mediation,

Broce produced the Asset Purchase Agreement, which was executed that day.34 Thus by

December 17, 2019, Plaintiff knew Broce was actually going to purchase Waldon and knew

the details of such purchase, and knew, or should have known, Foulston was representing

Broce in that transaction based on the December 3, 2019 meeting minutes.

       The Broce Defendants argue Plaintiff and his counsel were aware of Foulston’s

involvement in the issues related to the potential purchase of Waldon in February and

March of 2019.35 Defendants also claim in October 16, 2019, Plaintiff knew of Broce’s

decision to retain the accounting and business advisory firm, BKD LLP, for valuation

services related to a possible transaction with Waldon because it was produced in their

initial disclosures.36 However, this was when the transaction was only a possibility.


32
   ECF No. 60 at 7; ECF No. 60-10; ECF No. 69 at 5 (The Broce Defendants state Plaintiff and his
lawyers “were specifically informed of the decision to proceed with the acquisition of Waldon’s
assets no later than December 5, 2020 and were aware of Foulston’s role as counsel for Broce.”).
33
   Id.
34
   ECF No. 60 at 7; ECF No. 69 at 5 (The Broce Defendants state on “December 10 and December
17, 2019, additional disclosures were made, including a copy of the proposed Asset Purchase
Agreement that was shared with [Plaintiff] and his lawyers.”).
35
   ECF No. 69 at 5.
36
   Id.
                                              13
     Case 6:19-cv-01136-EFM-GEB Document 86 Filed 09/15/20 Page 14 of 32




       Thus, the issue for the Court is whether the period of time between December 17,

2019 and March 20, 2020 (the date of filing of the disqualification motion) amounts to an

unreasonable delay. The Court finds this roughly three-month period is not an unjustified

delay. During the relevant time period, Plaintiff served discovery requests to learn further

information about the transaction, moved to amend the Complaint to add allegations

regarding the transactions, and sent a letter to Foulston and Lewis Brisbois requesting

withdrawal as counsel for Broce before filing the disqualification motion. The Court

considers these reasonable steps to undertake before filing such a serious motion.

       Additionally, the Court does not find the case activity occurring within these three

months unfairly prejudicial to Broce. While the docket does show discovery being sent

and answered by Broce only,37 no depositions were taken, and no contested motions filed.38

And, the discovery period is ongoing, meaning the case is still in its earlier stages.39 It also

appears the other work completed during this time period was performed by counsel on

behalf of Broce and the Defendant Directors, meaning counsel would have had to

undertake the work regardless of their representation of Broce. The same appears to be

true regarding counsel’s pre-suit and pre-mediation work—according to the Broce




37
   ECF Nos. 33 and 38.
38
   Contra Layne Christensen Co., 2011 WL 1113543, at *18 (finding disqualification motion
untimely where it was filed after parties had exchanged written discovery, including voluminous
document production, conducted a Rule 30(b)(6) deposition, and filed a number of contested
motions).
39
   Contra Coffeyville, 261 F.R.D. at 591 (finding disqualification motion untimely where motion
filed after the parties’ motions for summary judgment were fully briefed and discovery was
complete).
                                              14
     Case 6:19-cv-01136-EFM-GEB Document 86 Filed 09/15/20 Page 15 of 32




Defendants’ brief, such work was undertaken on behalf of both Broce and the Defendant

Directors.40

       Finally, the Court does not find Plaintiff filed this motion for tactical reasons. The

Broce Defendants argue as much in their brief, but they fail to state what tactical litigation

advantage Plaintiff actually gains in this lawsuit by having counsel disqualified from

representing Broce. While new counsel may be engaged for Broce, Foulston and Lewis

Brisbois would likely still remain as counsel for the Defendant Directors. And, Plaintiff

asserts his reasoning for the disqualification motion is to have independent counsel look at

the Waldon transactions objectively, and through the lens of the interest of Broce, not the

interest of the Defendant Directors. While the Court does not imply Foulston and Lewis

Bribois have not undertaken such an independent view of the transactions, it understands

Plaintiff’s concerns when the same counsel also represents the interests of the Defendant

Directors.

       This concern is highlighted by the February 11, 2020, Broce annual shareholder

meeting minutes.41 Foulston “was present as counsel to Teri Vance Hubbeling and Alan

Vance.”42 During the meeting, Plaintiff moved to investigate and, if necessary, have a

lawsuit filed regarding the Defendant Directors’ alleged breach of fiduciary duties in

relation to Broce’s purchase of Waldon, but his motion was rejected by the other




40
   ECF No. 69 at 23 (The “Broce Defendants’ counsel spent significant time during this period
learning the facts of the case and developing a strategy.”).
41
   ECF No. 60-13.
42
   Id.
                                             15
       Case 6:19-cv-01136-EFM-GEB Document 86 Filed 09/15/20 Page 16 of 32




shareholders, who are the Defendant Directors.43 Thus, the Court does not find Plaintiff’s

concern regarding whether any person acted specifically on behalf of the company itself,

and his motivation in filing the disqualification motion, to be misplaced.

III.      Disqualification Based on Dual Representation of the Broce Defendants

          Plaintiff seeks disqualification based upon Foulston’s and Lewis Brisbois’ dual

representation of Broce and the Defendant Directors. In general terms, Plaintiff argues

ethical rules and caselaw forbid dual representation of individual directors and the

corporation when directors are accused of self-dealing. The Broce Defendants argue due

to the close corporation structure of Broce, all interests are already represented by counsel

and are before the Court. Therefore, separate counsel for Broce would add no value to the

action.

          A.    General Legal Standard Regarding Disqualification of Counsel

          The Court reviews disqualification by examining two primary sources.44 “First,

attorneys are bound by the local rules of the court in which they appear . . . . Second,

because motions to disqualify counsel in federal proceedings are substantive motions

affecting the rights of the parties, they are decided by applying standards developed under

federal law.”45

          The District of Kansas has adopted the Kansas Rules of Professional Conduct




43
   Id.
44
   Greenfield v. Newman Univ., Inc., No. 18-2655-DDC-TJJ, 2019 WL 2250143, at *3 (D. Kan.
May 24, 2019) (citing United States v. Stiger, 413 F.3d 1185, 1195 (10th Cir. 2005)).
45
   Id. (citing Stiger, 413 F.3d at 1195 (quoting Cole v. Ruidoso Mun. Schs., 43 F.3d 1373, 1383
(10th Cir. 1994))).
                                              16
     Case 6:19-cv-01136-EFM-GEB Document 86 Filed 09/15/20 Page 17 of 32




(“KRPC”) as the “applicable standards of professional conduct” for lawyers appearing in

this Court.46 The Court has the power to disqualify counsel at its discretion based upon

these professional standards of ethics.47 Ethical violations, however, do not automatically

trigger disqualification.48 Disqualification is appropriate only where the offending

attorney’s conduct threatens to “taint the underlying trial” with a serious ethical violation.49

       A motion to disqualify must be decided on the unique facts of the case, and the

Court must carefully balance the interest in protecting the integrity of the judicial process

against the right of a party to have the counsel of its choice.50 As a part of this balancing

process, the Court considers: (1) the privacy of the attorney-client relationship; (2) the

prerogative of each party to choose its own counsel; and (3) the hardships disqualification

would impose upon the parties and the entire judicial process.51

       The burden is on the moving party52 to “show proof that is more than mere


46
   D. Kan. Rule 83.6.1(a).
47
   Greenfield, 2019 WL 2250143, at *3 (citing E.E.O.C. v. Orson H. Gygi Co., Inc., 749 F.2d 620,
621 (10th Cir. 1984); Biocore Med. Techs., Inc. v. Khosrowshahi, 181 F.R.D. 660, 664 (D. Kan.
1998)).
48
   Layne Christensen Co., 2011 WL 1113543, at *5 (citations omitted).
49
   Id. (quoting Chapman Eng'rs, Inc. v. Natural Gas Sales Co., Inc., 766 F. Supp. 949, 954 (D.
Kan. 1991) (citing W.T. Grant Co. v. Haines, 531 F.2d 671 (2d Cir. 1976))).
50
   Darnell v. Merch., No. 17-3063-EFM-TJJ, 2017 WL 2618823, at *2 (D. Kan. June 16, 2017).
51
   Layne Christensen Co., 2011 WL 1113543, at *5.
52
   LeaseAmerica Corp., 19 Kan. App. 2d 740, 750 (1994) (citing Field v. Freedman, 527 F. Supp.
935, 941 (D. Kan. 1981)). See also United States v. Oyer, No. 08-2002-CM, 2009 WL 1904308,
at *1 (D. Kan. July 1, 2009) (discussing KRPC 3.7); see also Koch v. Koch Indus., 798 F. Supp.
1525, 1530–31 (D. Kan. 1992) (citing F.D.I.C. v. Sierra Resources, Inc., 682 F. Supp. 1167, 1170
(D. Colo. 1987); Field, 527 F. Supp. at 941). In Koch, the Court explains the different standard
applied in Parker v. Volkswagenwerk Aktiengesellschaft, 245 Kan. 580, 781 P.2d 1099 (1989). In
Parker, that standard was limited to the situation under KRPC 1.10(b) where an attorney becomes
associated with a new firm, creating a conflict of interest. In that circumstance, the burden shifts
to the new firm to prove that the lawyer in question did not actually have relevant knowledge.
Koch, 798 F. Supp. at 1530–31 (citing Parker, 245 Kan. at 587; citing Geoffrey C. Hazard, Jr. &
                                                17
     Case 6:19-cv-01136-EFM-GEB Document 86 Filed 09/15/20 Page 18 of 32




speculation and sustains a reasonable inference of a violation.”53 “The essential issue is

whether the alleged misconduct taints the lawsuit.”54

       Due to the importance of the issue, “[a] motion to disqualify counsel deserves

serious, conscientious, and conservative treatment.”55 “The right to counsel of choice is

an important one subject to override for compelling reasons. Even so, this right is

secondary in importance to preserving the integrity of the judicial process, maintaining the

public confidence in the legal system and enforcing the ethical standards of professional

conduct.”56

       Additionally, the Court reviews such a motion mindful that it can be used as a part

of the litigation strategy or as a technique for harassing the other side.57

       B.      KRPC 1.7 – Conflict of Interest: Current Clients

       KRPC 1.7 applies to the instant dispute through KRPC 1.13. Rule 1.13 governs

representation of corporations and organizational clients. The rule notes while a “lawyer

representing an organization may also represent any of its directors,” this representation is

“subject to the provisions of Rule 1.7” on conflicts of interest.58 Specifically, the comments

to Rule 1.13 speak to shareholder derivative claims. The comments provide, “[m]ost



W. William Hodes, The Law of Lawyering, § 1.10:209 (1990)).
53
   Riley v. PK Mgmt., LLC, No. 18-2337-KHV-TJJ, 2019 WL 4256367, at *2 (D. Kan. Sept. 9,
2019) (quoting Biocore Med. Techs., Inc., 181 F.R.D. at 664 (quoting Koch, 798 F. Supp. at 1530–
31)).
54
   Id. (quoting Biocore Med. Techs., Inc., 181 F.R.D. at 664) (quoting Koch, 798 F. Supp. at 1530–
31)).
55
   Layne Christensen Co., 2011 WL 1113543, at *5 (citing Koch, 798 F. Supp. at 1530).
56
   Greenfield, 2019 WL 2250143, at *3 (quoting Koch, 798 F. Supp. at 1530 n.2).
57
   Id.
58
   KRPC 1.13(e).
                                               18
     Case 6:19-cv-01136-EFM-GEB Document 86 Filed 09/15/20 Page 19 of 32




derivative actions are a normal incident of an organization’s affairs, to be defended by the

organization’s lawyer like any other suit.”59 The comments go on to state, “[h]owever, if

the claim involves serious charges of wrongdoing by those in control of the organization,

a conflict may arise between the lawyer’s duty to the organization and the lawyer’s

relationship with the board. In those circumstances, Rule 1.7 governs who should represent

the directors and the organization.”60

        Rule 1.7, in turn, governs conflicts of interests among current clients. In particular,

Rule 1.7(a)(2) provides that a lawyer shall not represent a client if (1) “the representation

of one client will be directly adverse to another client” or (2) “there is a substantial risk

that the representation of one or more clients will be materially limited by the lawyer’s

responsibilities to another client, a former client or a third person or by a personal interest

of the lawyer.” Comment 8 to Rule 1.7 explains that “a conflict of interest exists if there

is a significant risk that a lawyer’s ability to consider, recommend or carry out an

appropriate course of action for the client will be materially limited as a result of the

lawyer’s other responsibilities or interests.” Thus, the issue before the Court is whether

Foulston’s and Lewis Brisbois’ representation of Broce in this matter is materially limited

by the firms’ representation of the Defendant Directors.61




59
   KRPC 1.13 cmt. 12.
60
   Id.
61
   The Court notes KRPC 1.7(b) allows for dual representation despite a concurrent conflict of
interest if each affected client gives informed consent in writing. Plaintiff argues that in the context
of dual representation in derivative shareholder actions, the conflict as to the corporation and the
individual directors cannot be waived by those parties. ECF No. 60 at 11, n.9. The Broce
Defendants do not address wavier or consent in the context of KRPC 1.7(b) in their response brief.
                                                  19
     Case 6:19-cv-01136-EFM-GEB Document 86 Filed 09/15/20 Page 20 of 32




       C.      Caselaw Regarding Dual Representation in Derivative Actions

       Neither party cited any Kansas state, District of Kansas or Tenth Circuit caselaw

governing a conflict of interest analysis in a derivative action such as this. Because the

Court located little,62 the Court is inclined to consider authority from other jurisdictions.

       Among the cases surveyed, the prevailing view is—except in patently frivolous

cases—allegations of directors’ fraud, intentional misconduct or self-dealing require

separate counsel for the corporation and individual defendant directors. 63 “Dual

representation is improper, because the interests of the corporate entity and the individual

[defendants] are potentially adverse in a meritorious suit.”64 “The corporation is a nominal




62
   The Court notes Quality Developers, Inc. v. Thorman, 29 Kan. App. 2d 702, 31 P.3d 296 (2001)
involves a motion to disqualify a law firm from representing a shareholder and president in a
derivative action for taking inconsistent positions on ownership of the company but does not find
the analysis used in this case helpful to the present situation. Additionally, in Field v. Freedman,
527 F. Supp. 935 (D. Kan. 1981), the court considered whether disqualification of the law firm
representing all defendants was appropriate in an action for fraud brought by a minority
stockholder against a corporation and its majority shareholders. However, the case involved a
defunct corporation, which the court found had no adverse interest to the other defendants.
Therefore, the Court finds the reasoning inapplicable here.
63
   See, e.g., Bell Atl. Corp. v. Bolger, 2 F.3d 1304, 1317 (3d Cir. 1993); Musheno v. Gensemer,
897 F. Supp. 833, 837 (M.D. Pa. 1995); see also Natomas Gardens Inv. Grp. LLC v. Sinadinos,
No. CIV S-08-2308 FCD/KJ, 2009 WL 3055213, at *6 (E.D. Cal. Sept. 14, 2009), order
clarified, No. CIV S-08-2308 FCDKJM, 2009 WL 4282054 (E.D. Cal. Nov. 25, 2009) (“In the
specific context of shareholder derivative actions, courts have consistently recognized that the ‘law
clearly forbids dual representation of a corporation and directors in a shareholder derivative suit,
at least where, as here, the directors are alleged to have committed fraud.’”); Baytree Capital
Assocs., LLC v. Quan, No. CV082822CASAJWX, 2008 WL 3891226, at *8 (C.D. Cal. Aug. 18,
2008) (“In keeping with this view, courts around the country have either strongly discouraged or
prohibited dual representation of the corporation and individual defendants to a derivative suit
because a potential conflict of interests exists between counsel’s duties to the corporation and
counsel’s relationship with the individual defendants.”); David S. Rogers, as Tr. For Bankr. Estate
of David G. Ackley v. Virgin Land, Inc., Ackley Commc'ns, Enterprises, Inc., John N. Ackley,
Carole, No. 1996-13M, 1996 WL 493174, at *2 (D.V.I. May 13, 1996).
64
   Ackley, 1996 WL 493174, at *2.
                                                 20
     Case 6:19-cv-01136-EFM-GEB Document 86 Filed 09/15/20 Page 21 of 32




defendant, but any recovery by the shareholder inures to the corporation’s benefit.”65 If

the same counsel represents both the corporation and the director defendants, “the interests

of the corporation are likely to receive insufficient protection [because] an increased

recovery for the corporation is wholly incompatible with the goal of limiting the

defendants’ liability.”66

       Additionally, given an attorney’s duty of loyalty to each of his or her clients, the

rule of disqualification in dual representation cases appears rather automatic.67 “There is

a strong possibility that a ‘lingering allegiance’ toward the [defendant directors] will color

or otherwise bias” the same counsel’s legal advice to the corporation.68 Dual representation

can also encompass the possibility that confidences obtained from one client during the

course of representation might be used to the detriment of the other.69 Additionally, where

the corporation takes an active role in the litigation, multiple courts have opined that

independent counsel must be obtained.70

       D.      Parties’ Arguments - Disqualification

       Plaintiff argues Broce’s recent purchase of Waldon and Foulston’s and Lewis

Brisbois’ involvement in the same comprises allegations of self-dealing serious enough to

invoke the above rule that Foulston and Lewis Brisbois should be disqualified from

representing Broce in this action.        Plaintiff asserts Foulston’s and Lewis Brisbois’


65
   Id.
66
   In re Oracle Sec. Litig., 829 F. Supp. 1176, 1188 (N.D. Cal. 1993) (citation omitted).
67
   Baytree Capital Assocs., LLC, 2008 WL 3891226, at *8.
68
   Stepak v. Addison, 20 F.3d 398, 405 (11th Cir. 1994).
69
   Musheno, 897 F. Supp. at 836.
70
   Baytree Capital Assocs., LLC, 2008 WL 3891226, at *8 (collecting cases).
                                                21
       Case 6:19-cv-01136-EFM-GEB Document 86 Filed 09/15/20 Page 22 of 32




participation in the transaction moves them past the routine but problematic situation where

they would have to conduct a reasonable and impartial investigation into Plaintiff’s claims

of the Defendant Directors’ alleged wrongdoing while also zealously defending the

Directors.     Plaintiff insists Foulston and Lewis Brisbois must now scrutinize their own

conduct in advocating for, structuring, and facilitating Broce’s purchase of Waldon’s

assets/liabilities at the behest of their other clients, the Defendant Directors, and Alan in

particular. Thus, Plaintiff contends Foulston and Lewis Brisbois cannot assess neutrally

whether Broce should bring a potential claim against Alan and/or the other Directors, much

less assess their own participation.

         Plaintiff further argues Foulston and Lewis Brisbois have strategically

“weaponized” Broce against Plaintiff and transformed Broce into an active participant in

this litigation. As an example, Plaintiff points out they have served written discovery to

Plaintiff under Broce’s name, instead of serving it on behalf of the Defendant Directors

only. Therefore, Plaintiff argues the above per se disqualification rule should be invoked.

         While not disagreeing with the above-cited rule that except in patently frivolous

cases, allegations of directors’ fraud, intentional misconduct or self-dealing require

separate counsel for the corporation and individual defendant directors, the Broce

Defendants argue they are exempt from this rule due to Broce’s structure as a close

corporation.71 The Broce Defendants claim the close corporation nature of Broce makes

additional counsel for Broce unnecessary because all interests are already accounted for in



71
     ECF No. 69 at 28.
                                             22
     Case 6:19-cv-01136-EFM-GEB Document 86 Filed 09/15/20 Page 23 of 32




this litigation. Broce contends the constituents of an organization are its officers, directors,

employees and shareholders. At Broce, the only authorized constituents are Alan, Teri,

Michael, Julie, and Plaintiff. Thus, Broce argues it has no interest in this litigation beyond

the interests asserted by Alan, Teri, Michael, Julie, or Plaintiff. The Broce Defendants

reason because all of those interests are already represented by counsel and before the

Court, another lawyer hired by Broce would add no value to the action or to Broce, but

only force Broce to spend more money all as part of an effort by Plaintiff to gain a tactical

advantage.

       To highlight this fact, the Broce Defendants maintain if the Court disqualified

counsel, a new lawyer would make an assessment and present it to Broce’s Board, which

is made up by the Defendant Directors. The assessment would be either the Defendant

Directors did or did not breach their fiduciary duties. But, the Broce Defendants argue this

is binary because the Defendant Directors and Broce have already taken the position that

no fiduciary duties have been breached, so no additional interest could be represented in

that scenario. Likewise, they argue, Plaintiff has already taken the position that fiduciary

duties have been breached, so no additional interest would be represented in either scenario.

       Furthermore, the Broce Defendants argue as a practical matter, Broce is always

going to take the position the Defendant Directors did not breach their fiduciary duties

because the Defendant Directors constitute the majority of Broce’s authorized constituents

and control Broce’s position in this matter. The Broce Defendants cite comment 4 to KRPC

1.13, which states when “constituents of the organization make decisions for it, the

decisions ordinarily must be accepted by the lawyer even if their utility or prudence is

                                              23
       Case 6:19-cv-01136-EFM-GEB Document 86 Filed 09/15/20 Page 24 of 32




doubtful. Decisions concerning policy and operations, including ones entailing serious

risk, are not as such in the lawyer’s province.” In other words, the Broce Defendants argue

even an independent recommendation itself serves no purpose because the newly-

appointed lawyer will always be directed to take the position that the Defendant Directors

did not breach their fiduciary duties and any lawyer is obligated to follow this direction.

         Finally, the Broce Defendants argue this action is more akin to a direct action rather

than a derivative action, making Broce a truly nominal party with no need for its own

counsel.72 And, they argue Plaintiff’s allegations of self-dealing are frivolous such that the

rule requiring separate counsel does not factor into the present situation.

         E.     Discussion - Disqualification

                1.     Duty of Loyalty

         While the Court understands the Broce Defendants’ arguments and is sympathetic

to the fact that appointment of new counsel would require Broce to incur additional

attorney fees and impinges on Broce’s right to select counsel of its choice, the Court finds

the factual situation dictates independent counsel be retained for Broce. At the outset,

Plaintiff’s claims surrounding Broce’s multi-million-dollar purchase of Waldon involve

serious allegations of self-dealing requiring separate counsel for Broce and the Defendant

Directors. In deciding a motion to disqualify the Court, notwithstanding the important right

to counsel of one’s choosing, must “preserve[] the integrity of the judicial process,




72
     ECF No. 29 at 24-25.
                                               24
     Case 6:19-cv-01136-EFM-GEB Document 86 Filed 09/15/20 Page 25 of 32




maintain[] the public confidence in the legal system and enforc[e] the ethical standards of

professional conduct.”73

       It is not clear to the Court how Foulston and Lewis Brisbois can uphold their duties

of loyalty to both Broce and the Defendant Directors going forward. 74 “To properly

distinguish between meritorious and frivolous shareholder allegations corporate counsel

must be able to exercise independent professional judgment, free of any bias in favor of his

individual clients.”75 Likewise, “only after a reasonable and impartial investigation can a

board of directors determine, consistent with its fiduciary duties, where the corporation’s

interests lie.”76

       The Broce Defendants essentially argue these principles of law are irrelevant here

because regardless of what any independent lawyer recommends, the Defendant Directors

will always vote in favor of no breach of fiduciary duties because those breaches have been

alleged against the Defendant Directors. They disguise their argument as being true only

in the context of a close corporation, but the Court discerns no difference. The Broce

Defendants repeatedly argue no additional interest outside of those already present are

necessary for this action. However, the Broce Defendants never discuss the potential

conflicting interest between Broce and the Defendant Directors. If an independent lawyer




73
   Greenfield, 2019 WL 2250143, at *3 (quoting Koch, 798 F. Supp. at 1530 n.2).
74
   See KRPC 1.7 cmt. 1 (“Loyalty and independent judgment are essential elements in the lawyer’s
relationship to a client.”).
75
   Stepak v. Addison, 20 F.3d 398, 404-05 (11th Cir. 1994). See also KRPC 2.1, requiring “In
representing a client, a lawyer shall exercise independent professional judgment and render candid
advice.”
76
   See Stepak, 20 F.3d at 405 (emphasis added).
                                               25
     Case 6:19-cv-01136-EFM-GEB Document 86 Filed 09/15/20 Page 26 of 32




recommends a finding of wrongdoing on the part of the Defendant Directors regarding the

Waldon transaction, the Defendant Directors have an obligation to Broce to seriously

consider that recommendation, and proceed accordingly in this action.77

       Additionally, the Court finds it would be extremely difficult, despite their best

intentions and good faith efforts, for Foulston and Lewis Brisbois to undertake such an

independent investigation given their involvement in the Waldon transaction on behalf of

both Broce and the Defendant Directors. For example, the December 3, 2019 Board of

Director meeting minutes show Foulston present as counsel for Broce when the Waldon

transaction was approved.        In their brief, the Broce Defendants state for purposes of

preparing the transaction documents, Foulston represented Broce. And, although Alan and

Waldon had separate counsel regarding the transaction documents, the discovery responses

show that Foulston and Lewis Brisbois advised all of the Defendant Directors about the

APA in late November and December of 2019. Additionally, the February 11, 2020, Broce

annual shareholder meeting minutes show Foulston being “present as counsel to Teri

Vance Hubbeling and Alan Vance.”78 During the meeting, Plaintiff moved to investigate

and, if necessary, have a lawsuit filed regarding the Defendant Directors’ alleged breach



77
   See, e.g., id. (“We take it as axiomatic that a board would not be acting consistently with its
fiduciary duties were it to reject a shareholder demand based on an investigation and presentation
by the alleged wrongdoers. . . . Likewise, when a board chooses to entrust its investigation to a
law firm . . . the directors must ensure that counsel is capable of independently evaluating the
corporation's interests. Selection of a law firm that has actually represented the alleged wrongdoers
in proceedings related to the very subject matter that the law firm is now asked to neutrally
investigate reaches, in our opinion, the level of gross negligence and is incompatible with a board’s
fiduciary duty to inform itself ‘of all material information reasonably available’ prior to making a
business decision.”) (internal citations omitted).
78
   ECF No. 60-13.
                                                 26
     Case 6:19-cv-01136-EFM-GEB Document 86 Filed 09/15/20 Page 27 of 32




of fiduciary duties in relation to Broce’s purchase of Waldon, but his motion was rejected

by the other shareholders, who are the Defendant Directors.

       The Court finds these interactions show Foulston and Lewis Brisbois are too

entangled in the Waldon transaction to give independent legal advice about any

wrongdoing associated with that transaction. And, the Court finds it would be even more

difficult for counsel to zealously defend the Defendant Directors while protecting Broce’s

interest in the event wrongdoing is uncovered.

       The Broce Defendants also argue this action is more akin to a direct action other

than a derivative action, making Broce a truly nominal party with no need for its own

counsel.79 But Plaintiff, as is his right, has brought this case as a derivative action, not a

direct action. And, the Broce Defendants have made Broce an active participant in this

lawsuit. They issued and answered discovery in the name of Broce only. 80 Additionally,

and most importantly, Broce participated in a multi-million-dollar purchase of Waldon in

the midst of this lawsuit, which already involved allegations of wrongdoing in the

Defendant Directors handling of Broce’s previous interactions with Waldon.81

       Based on the above, the Court cannot find that allowing Foulston and Lewis

Brisbois to continue to represent Broce preserves the integrity of the judicial process,

maintains the public confidence in the legal system and enforces the ethical standards of




79
   ECF No. 29 at 24-25.
80
   ECF Nos. 33 and 39.
81
   Baytree Capital Assocs., LLC, 2008 WL 3891226, at *8 (“Especially where the corporation
takes an active role in the litigation, courts have stated that independent counsel must be
obtained.”).
                                             27
     Case 6:19-cv-01136-EFM-GEB Document 86 Filed 09/15/20 Page 28 of 32




professional conduct. It appears to the Court that the Defendant Directors owe a duty to

Broce to have any serious allegations of wrongdoing independently investigated.

       2.     Patently Frivolous Allegations

       The Broce Defendants argue separate counsel is not needed for a corporation and

individual directors when a plaintiff’s claims are frivolous. The Broce Defendants insist

this is the case here regarding Plaintiff’s claims, and thus assert the disqualification motion

should be denied.82 However, as Plaintiff correctly states, the caselaw states separate

counsel is not needed when the claims are patently frivolous, or in other words, totally

lacking in merit.83 This is so because when the action is “patently frivolous, there is no

conflict of interest because both the individual defendants and the corporation would have

the same interest in seeking dismissal of the suit.”84

       After a review of the detailed factual statements, exhibits, and affidavits submitted

by both parties, the Court finds Plaintiff’s allegations are not obviously frivolous. If they

were, the Court is certain the Broce Defendants would have filed a motion to dismiss in

lieu of answering the Complaint and Amended Complaint.                 Additionally, because

discovery is ongoing, it is too early in this action for any reliable assessments of the merits.




82
   ECF No. 69 at pp. 28-31.
83
   See, e.g., Musheno, 897 F. Supp. at 837; Ackley, 1996 WL 493174, at *3.
84
   Ackley, 1996 WL 493174, at *3 (citing Bell Atlantic, 2 F.3d at 217 and Schwartz v. Guterman,
441 N.Y.S.2d 597, 598 (1981)).


                                              28
      Case 6:19-cv-01136-EFM-GEB Document 86 Filed 09/15/20 Page 29 of 32




       F.      Conclusion - Disqualification

       Given the prevailing view that—except in patently frivolous cases—allegations of

directors’ fraud, intentional misconduct or self-dealing require separate counsel for the

corporation and individual defendant directors, the Court must disqualify Foulston and

Lewis Brisbois from representing Broce in this matter. As stated above, the Court

recognizes the importance of choice of counsel, but the Defendant Directors will keep their

chosen counsel going forward. And, while Broce will have to expend time and resources

getting new counsel informed, this case is still in the early stages of discovery such that the

Court can discern no real prejudice to the parties or the judicial process. Finally, the Court

does not find Plaintiff’s motivation in filing the disqualification motion to be misplaced as

Plaintiff is asking for disinterested counsel to conduct an independent review of the Waldon

transaction on behalf of Broce.

IV.    Appointment of New Counsel for Broce

       Plaintiff asks the Court to appoint counsel for Broce instead of allowing Broce to

select its own counsel because the decision will be made by the Defendant Directors.

Plaintiff argues the Defendant Directors should not be allowed to make this decision

because they are the alleged wrongdoers, and any selected counsel would remain subject

to their control.

       The Broce Defendants argue Broce’s Board, which is compromised of the

Defendant Directors, should be allowed to choose its own counsel. They state that while

any counsel selected will report to the Board, such counsel will also be subject to the

Kansas Rules of Professional Conduct.

                                              29
     Case 6:19-cv-01136-EFM-GEB Document 86 Filed 09/15/20 Page 30 of 32




       The Court finds no direct authority, and Plaintiff cites none, giving it the power to

unilaterally select counsel for an opposing party. Although Congress has established a

procedure for the appointment of independent counsel for the investigation of criminal

violations, such a procedure is clearly inapplicable in this circumstance. 85 Perhaps the

Court could rely upon its “inherent power” to appoint counsel, but another Court in this

District has declined to do so.86 In an Iowa case specifically considering appointment of

independent counsel for a corporation, the dissent collects various authorities and

illuminates the difficulties in the selection of counsel for a party, such as: “Who pays the

court appointed counsel in this civil litigation? Must [the] corporation be denied choice of

counsel and be required to pay expenses and fees? They may well run into several thousand

dollars. Should plaintiffs be required to post a cost bond to secure payment?”87 And,

imposing choice of counsel on the corporation “may be constitutionally infirm, raising

questions of deprivation of property without due process of law and infringement upon

right to choose counsel.”88

       Although hesitant to do so, the Court is compelled to agree with the Broce

Defendants. Appointment of counsel ignores the safeguards of the adversary process.89



85
   Frydman v. Dep't of Justice, No. 78-4257-R, 1990 WL 170992, at *1 (D. Kan. Oct. 3, 1990), on
reconsideration, 760 F. Supp. 193 (D. Kan. 1991) (citing 28 U.S.C. § 591 et seq.)
86
   Id.
87
    Rowen v. LeMars Mut. Ins. Co. of Iowa, 230 N.W.2d 905, 918 (Iowa 1975) (Moore, C.J.,
dissenting) (collecting cases)
88
   Id. (Moore, C.J., dissenting) (“The majority order for trial court appointment of counsel for each
of the two corporations ignores the safeguards of the adversary process. It may be constitutionally
infirm, raising questions of deprivation of property without due process of law and infringement
upon right to choose counsel.”).
89
   Id. (Moore, C.J., dissenting).
                                                 30
     Case 6:19-cv-01136-EFM-GEB Document 86 Filed 09/15/20 Page 31 of 32




Any new counsel selected will be obligated to abide by the ethical rules and their duty of

loyalty owed to the Broce corporation. This new counsel will not be representing the

Defendant Directors, and as such owes no loyalty to them as defendants in this action.

       However, caselaw makes clear that counsel for the corporation in a derivative action

must be “independent counsel” who has had no previous connection with the corporation

or its individual directors or shareholders.90 Thus, the Court directs Broce to retain wholly

independent counsel who has no prior ties to either the company or any party to this case

to advise it as to the position it should take in this controversy.

       In an effort to impress upon Defendants the seriousness of this mandate, and to

assure the independence of any selected counsel, the Court will require newly-retained

counsel for Broce to certify his/her compliance with this Order.

       IT IS THEREFORE ORDERED that Plaintiff’s Motion to Disqualify Counsel

(ECF No. 48) is GRANTED in part and DENIED in part. Foulston and Lewis Brisbois

shall be disqualified from representing Broce. However, the Court declines Plaintiff’s

request to select Broce’s new counsel. Rather, Broce shall be allowed to select its own

independent counsel provided such counsel has no prior ties to the company or any party

to this case.

       IT IS FURTHER ORDERED that newly-appointed counsel for Defendant Broce

shall certify, in a document filed with this Court, that he or she understands the directives


90
  Natomas Gardens Inv. Grp. LLC, 2009 WL 3055213, at *9, order clarified, 2009 WL 4282054
(collecting cases).


                                              31
     Case 6:19-cv-01136-EFM-GEB Document 86 Filed 09/15/20 Page 32 of 32




of this Order, has no prior ties to either Broce or any party to this case, and will look solely

to the interests of Broce. Such certification must be filed no later than October 30, 2020,

or within 30 days of the retention of said counsel, whichever occurs first.


       IT IS SO ORDERED.

       Dated at Wichita, Kansas this 15th day of September, 2020.


                                            s/ Gwynne E. Birzer
                                            GWYNNE E. BIRZER
                                            United States Magistrate Judge




                                              32
